HUSTON, C. J.
The plaintiff presents his account, as auditor of Elmore county for the years of 1891 and 1892, to *139tbe board of county commissioners of said county, in which account was included a charge of three per cent upon the state proportion of the poll, property and license tax collected within said period. The claim was rejected by the board of commissioners, from which action of the board an appeal was taken "to the district court. The district court affirmed the action of 'the board, and the plaintiff now appeals to this court from •said judgment. It is contended, by plaintiff that, under the provisions of the statute, he is entitled to the fees claimed. 'This question was so plainly and unequivocally decided by this court in the case of Cunningham v. Moody, 3 Idaho, 125, 35 Am. St. Rep. 269, 28 Pac. 395, that we are entirely at loss to account for its presentation at this time. The judgment of the district court is affirmed, with costs to respondents.
Morgan and Sullivan, JJ., concur.